180 S.E.2d 439 (1971)
11 N.C. App. 124
In re Zoning Violation of R. L. COLEMAN and wife, Betty B. Coleman, Property on U.S. Highway 19 & 23 W.
No. 7128SC143.
Court of Appeals of North Carolina.
April 28, 1971.
*441 Ramsey & White, by William R. White, Brevard, and Riddle & Shackelford, by Robert E. Riddle, Asheville, for respondents-appellants.
Hendon & Carson, by George W. Hendon, Asheville, for petitioners-appellees.
BROCK, Judge.
G.S. § 160-178 provides that the rulings of municipal boards of adjustment shall be subject to review by "proceedings in the nature of certiorari". The scope of review must be equal to that provided by G.S. Chap. 143, Art. 33, §§ 143-306 et seq. Jarrell v. Board of Adjustment, 258 N.C. 476, 128 S.E.2d 879. G.S. § 143-316 provides that appeals to the appellate division in proceedings governed by Art. 33 shall be under rules of procedure applicable to other civil cases. Therefore, the rule that an appeal to the appellate division may be prosecuted only at the instance of a party or parties aggrieved by the judgment of the court or tribunal from which the appeal is taken, G.S. § 1-271, applies with as much force to proceedings such as the present, as to ordinary civil cases.
Throughout this record, the persons who attempt to bring this appeal are variously designated as "property owners on Druid Drive and adjacent streets", "the property owners on Druid Drive whom we represent", "neighboring property owners", and "some of the residents of Druid Drive". Nowhere are they named. Nowhere does it appear how many they number. Nowhere is the proximity of their residences to the post office addition indicated. *442 Nowhere is it shown that any specific person or persons are "aggrieved" by the judgment of the Superior Court. Nor does it appear that any person or persons who might have been thereby aggrieved are among those prosecuting the appeal to this Court.
In this state, a legal proceeding must be prosecuted by a legal person, whether it be a natural person, sui juris, or a group of individuals or other entity having the capacity to sue and be sued, such as a corporation, partnership, unincorporated association, or governmental body or agency. Even a class action must be prosecuted or defended by one or more named members of the class. G.S. § 1A-1, Rule 23. A legal proceeding prosecuted by an aggregation of anonymous individuals, known only to their counsel, is a phenomenon unknown to the law of this jurisdiction.
This appeal must be dismissed for lack of a showing that the parties are properly before the Court.
Appeal Dismissed.
MORRIS and HEDRICK, JJ., concur.